ORDER
Tsoucalas, Judge:
Upon consideration of the Unopposed Motion of Izumoto Seiko Co., Ltd. (“Izumoto”) for expedited correction of ministerial errors and the record (including the underlying action Izumoto Seiko Co., Ltd. v. United States, Court No. 95-03-00331), it is hereby
Ordered that Izumoto’s motion is granted; and it is further
Ordered that the Department of Commerce, International Trade Administration (“ITA”) is directed to correct the ministerial errors with respect to Izumoto contained in Antifriction Bearings (Other Than Tapered Roller Bearings) and Parts Thereof from France, et al.; Final Results of Antidumping Duty Administrative Reviews, 60 Fed. Reg. 10,900 (Feb. 28,1995) including the erroneous calculation of a negative US sales price (“USP”) for certain observations of Izumoto and the erroneous calculation of MOVT which improperly included such expenses in Japan; and it is further
Ordered that ITA shall publish amended Final Results incorporating these corrections in the Federal Register within forty-five (45) days of the entry of this order.